Order entered on July 28, 1969, unanimously affirmed, with $30 costs and disbursements to the respondent, without prejudice to the making of an application by respondent’s attorney on proper affidavits at Special Term for an allowance of a counsel fee for defending this appeal. All of the essential and operas tive facts concerning the principal controversy pertaining to the custody of the infant daughter of the parties were before this court on the prior appeal disposed of by the order of this court entered October 31, 1968 (30 A D 2d 961). The *530basic facts in support of plaintiff’s present application (the pendency of which this court was apprised by the parties at the time of the prior appeal) are identical to those before this court on the prior appeal, without any demonstration of changes in circumstances warranting the modification of the previous order of this court. Timely and orderly administration of the law requires the rejection of a duplicative application to the Supreme Court with the same objective in respect of the custody of an infant in the absence of an affirmative showing of a change in circumstances relating to that infant since the prior order of this court. (See Matter of Brock, 245 App. Div. 5.) We regard this appeal as superfluous. Concur—Capozzoli, J. P., McGivern, Markewich and Tilzer, JJ.